Title: To George Washington from Henry Knox, 3 October 1787
From: Knox, Henry
To: Washington, George



New York 3 October 1787

By this time my dear Sir, you will have again renewed your attention to your domestic affairs, after the long absence occasioned by the convention. I flatter myself with the hope that you found Mrs Washington and your family in perfect health.

Every point of view in which I have been able to place the subject induces me to believe, that the moment in which the convention assembled, and the result thereof, are to be estimated among those fortunate circumstances in the affairs of men, which give a decided influence to the happiness of society for a long period of time.
Hitherto every thing promises well. The new constitution is received with great joy by all the commercial part of the community. The people of Boston are in raptures with it as it is, but would have liked it still better had it been higher toned.
The people of Jersey and Connecticut who are not commercial embrace it with ardor. There has not yet elapsed sufficient time to hear from the interior parts of the other States excepting this, which however does not seem to have decided on its plan of conduct. It will not probably be among the first which shall adopt it, but I presume the powerful circumstance of interest will ultimately induce it to comply.
As the information now appears Virginia probably will give the new plan, the most formidable opposition.
The unanimous resolve of Congress to transmit it to the respective States will not lessen the general disposition to receive it.
But notwithstanding my strong persuasion that it will be adopted generally, and in a much shorter time than I some time ago beleived, yet it will be opposed more or less in most of the States.
The germ of opposition originated in the convention itself. The gentlemen who refused signing it will most probably conceive themselves obliged to state their reasons publickly. The presses will groan with melancholy forebodings, and a party of some strength will be created. This is an evil, but it is an infinitely lesser evil than that we should have crumbled to peices by mere imbecillity.
I trust in God, that the foundation of a good national government is layed. A Way is opened to such alterations and amendments from time to time as shall be judged necessary. and the government being subjected to a revision by the people will not be so liable to abuse. The first Legislature ought to the be ablest & most disinterested men of the community—Every well founded objection which shall be started in the course of the

discussions on the subject should be fairly considered, and such fundamental Laws enacted as would tend to obviate them.
Mrs Knox unites with me in presenting our most affectionate respects to Mrs Washington. I am my dear Sir with the sincerest & most respectful friendship Your most humble Servant

H. Knox

